Collier, J.
I concur in reversing the judgment, but dissent from so much of the opinion of the Court *237as supposes that the decree in the chancery cause was not a bar to further litigation in regard to the subject matter. It may be true that the bill contained no equity, and should for that cause .have been dismissed, but the question is not what should have been done, but what was done. The bill having be.en dismissed generally, we must understand that the merits of the case were litigated and determined; and hence the decree precludes further controversy jn another form, '